         Case 2:20-cv-02078-TLN-DB Document 13 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       ROGELIO MAY RUIZ,                               No. 2:20-cv-02078-TLN-DB
12                        Plaintiff,
13             v.                                        ORDER
14       D. WOODFILL, et al.,
15                        Defendants.
16

17            Plaintiff Rogelio May Ruiz (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On December 2, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. (ECF No. 10.) On December

23   28, 2020, Plaintiff filed Objections to the Findings and Recommendations (ECF No. 11), which

24   have been considered by the Court.1

25   ///

26   1
            Plaintiff’s December 28 filing included both Objections to the Findings and
27   Recommendations and a Motion to Appoint Counsel. (See ECF No. 11.) Plaintiff’s Motion to
     Appoint Counsel was denied on January 5, 2021 (ECF No. 12), and therefore will not be
28   addressed herein.
                                                      1
      Case 2:20-cv-02078-TLN-DB Document 13 Filed 01/15/21 Page 2 of 2


 1             This Court reviews de novo those portions of the proposed findings of fact to which

 2   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

 3   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

 4   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

 5   findings of fact to which no objection has been made, the Court assumes its correctness and

 6   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 7   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 8   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 9             Having reviewed the file under the applicable legal standards, the Court finds the Findings

10   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

11   Accordingly, IT IS HEREBY ORDERED that:

12             1. The Findings and Recommendations filed December 2, 2020 (ECF No. 10), are

13   adopted in full;

14             2. Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 2) is DENIED; and

15             3. Plaintiff is ordered to pay the $400 filing fee within fourteen days from the electronic

16   filing date of this order and is warned that failure to do so will result in the dismissal of this

17   action.

18             IT IS SO ORDERED.

19   DATED: January 13, 2021

20
21

22

23                                                                  Troy L. Nunley
                                                                    United States District Judge
24

25

26
27

28
                                                          2
